                 Case 1:18-cv-05175-VSB Document 23 Filed 05/10/19 Page 1 of 2




ZACHARY W. CARTER                          THE CITY OF NEW YORK                       MARIA FERNANDA DECASTRO
Corporation Counsel                                                                       Assistant Corporation Counsel
                                          LAW DEPARTMENT                                          Phone: (212) 356-2658
                                                                                                    Fax: (212) 356-3509
                                              100 CHURCH STREET                                  mdecastr@law.nyc.gov
                                              NEW YORK, NY 10007


                                                                          May 10, 2019

       VIA ECF
       Honorable Vernon S. Broderick
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Room 415
       New York, New York 10007

               Re:    Tyreik Williams v. City of New York, et al., 18-CV-5175 (VSB)

       Your Honor:

                     I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, representing defendants City of New York,
       Commissioner Cynthia Brann, and Bureau Chief Yolanda Canty in the above-referenced matter. 1
       Defendants write respectfully in response to the Court’s May 8, 2019 Order.

                     By way of background, plaintiff alleges, inter alia, that he was arrested on April
       18, 2018, and was subsequently incarcerated at West Facility from approximately April 24,
       2018, until May 17, 2018. Plaintiff further claims that he was placed in punitive segregation in
       violation of a New York City Department of Correction (hereinafter “DOC”) policy which
       outlawed punitive segregation for adolescents 21 years and younger.

                      At the May 3, 2019 Initial Pretrial Conference, Your Honor directed the parties to
       create a joint proposed case management plan. Thereafter, the undersigned mailed plaintiff a
       copy of the case management plan, and contacted the North Infirmary Command to schedule a
       follow-up telephone call with plaintiff. On May 7, 2019, the undersigned also filed a Proposed
       Order to Produce Plaintiff, which Your Honor endorsed on May 8, 2019. (See ECF No. 22). In


       1
         This case has been assigned to Assistant Corporation Counsel Stephanie M. Vilella Alonso,
       who is presently awaiting admission to the United States District Court for the Southern District
       of New York. Ms. Vilella Alonso is handling this matter under supervision and may be reached
       at (212) 356-2318 or svilella@law.nyc.gov.
          Case 1:18-cv-05175-VSB Document 23 Filed 05/10/19 Page 2 of 2



the May 8, 2019 Order, Your Honor also directed defendants to file a letter on the docket with
the time and date of the telephone call. (See id.)

                Yesterday, the undersigned contacted the North Infirmary Command to schedule
the telephone call with plaintiff. The facility indicated that plaintiff has been transferred to state
custody. Upon information and belief, plaintiff was transferred from the North Infirmary
Command to Downstate Correctional Facility. (Printout from the New York State Department of
Corrections and Community Supervision Inmate Lookup Service attached hereto as “Exhibit
A”). Accordingly, the undersigned contacted Downstate Correctional Facility, which confirmed
that plaintiff will be produced for the telephone call on Monday, May 13, 2019 at 10:00 a.m.

               Thank you for your consideration herein.

                                                       Respectfully submitted,

                                                               /s/
                                                       Maria Fernanda DeCastro
                                                       Assistant Corporation Counsel




cc:    BY FIRST-CLASS MAIL
       Tyreik Williams
       DIN #: 19-A-1691
       Plaintiff Pro Se
       Downstate Correctional Facility
       P.O. Box F
       Fishkill, New York 12524




                                                 -2-
